DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, 32-42, 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Nemec(US 2015/0338849) in view of Ho (US 2017/0090480), Viehmann (2017/0144658), and Herbach (US 2017/0057510)
As to claim 1 Nemec discloses a method a method comprising: 
a planning process associated with a vehicle driving on a road network, the planning process comprising by computer: 
 (Paragraph 79 “the computer 110 may change the state of button 614 to the third state 806 where button 614 becomes a "PULL OVER" button. If, during a ride, the passenger were to activate the button 614 when in the "PULL OVER" state”), 
(b) analyzing data to update a target location (Paragraph 79 “the computer 110 may change the state of button 614 to the third state 806 where button 614 becomes a "PULL OVER" button. If, during a ride, the passenger were to activate the button 614 when in the "PULL OVER" state, the computer 110 would respond by identifying a reasonable place to stop or pull the vehicle over before the destination is reached. The computer 110 may also provide a notification to the user that the vehicle is attempting to pull over on the internal electronic display 152.”), 
(c) providing output signals to control the vehicle to move to the target location (Paragraph 82 “The computer 110 will then pull over the vehicle to the side of the road within a short period, for example, within 10 seconds or more or less. In order to do so, the computer 110 may look for an open space, such as room on a shoulder to pull out of the vehicle's current lane based on where the vehicle will be in the next 10 seconds.”), and
 (d) repeating (a), (b), and (c) until the vehicle reaches the target location(Paragraph 82 “The computer 110 will then pull over the vehicle to the side of the road within a short period, for example, within 10 seconds or more or less.”). 

Ho teaches disclose updating a trajectory to the target location(Paragraph 164 “Additionally, the route planning component 1650 can continuously determine a primary trajectory 1651 of the autonomous vehicle for purpose of implementing a determined route.”).
It would have been obvious to one ordinary skill to modify Nemec to include the teachings of updating the trajectory for the purpose of guiding the vehicle to along a route.
Nemec does not explicitly disclose computationally analyzing data to update a target location selected from among a plurality of target locations 
Viehmann teaches computationally analyzing data to update a target location selected from among a plurality of target locations(Paragraph 21 “Optionally, the system may determine a targeted stopping location ahead of the vehicle and may control the vehicle to drive the vehicle to and stop the vehicle at the targeted location (safe harbor maneuver). Optionally, the system may, responsive to, for example, a determination that the vehicle is at a construction zone or otherwise at an area where the vehicle cannot be pulled over (such as a narrowed road before it widens or a road without a shoulder with a shoulder of the road starting or appearing ahead), continue to control the vehicle steering and acceleration/deceleration to guide the vehicle through the determined construction zone to a targeted location where it is safe to steer the vehicle to the side of the road and stop”).

Nemec does not explicitly disclose wherein the target location is selected from a target locations by evaluating whether a quality value of the target location satisfies a minimum quality threshold, the minimum quality threshold determined based at least in part on one or more features of the request for the vehicle to engage in the speed-reducing safety maneuver.
Herbach teaches target location is selected from a target locations by evaluating whether a quality value of the target location satisfies a minimum quality threshold, the minimum quality threshold determined based at least in part on one or more features of the request for the vehicle to engage in the speed-reducing safety maneuver(Paragraph 78 “In some embodiments, the computing device may gather a list of regions and then analyze the regions to determine a region that is most safe or otherwise preferable for pulling over the autonomous vehicle. For example, the computing device may pull over the autonomous vehicle in the closest safe region rather than a farther region, depending on the urgency of the pullover. Other examples are also possible, and a variety of factors may determine which region out of multiple safe regions to pull over in, aside from the urgency of the pullover.”).  
It would have been obvious to modify Nemec to include the teachings of evaluating target locations in order to stop the vehicle in a safe place.
As to claim 2 Nemec discloses a method in which the target location comprises a target stopping place (Paragraph 21). 
 (Paragraph 21)
As to claim 4 Nemec discloses a method comprising receiving the input signal based on a request from an occupant, a teleoperator, or a software or hardware process (Paragraph 22). 
As to claim 5 Nemec discloses a method in which receiving the input signal comprises receiving at least some of the data from a user interface in the vehicle resulting from an interaction by an occupant of the vehicle (Paragraph 21-22). 
As to claim 6 Nemec discloses a method in which the user interface comprises a button, a switch, a pull-cord, a pedal, a pad, a sensor, a whistle, a display, or a voice assistant, or a combination of two or more of them(Paragraph 22). 
As to claim 7 Nemec discloses a method in which receiving the input signal comprises receiving a command from the teleoperator via telecommunications (Paragraph 42, Figure 2). 
As to claim 8 Ho teaches a method in which the input signal is initiated from the software or hardware process based on degradation in performance of the vehicle (Paragraph 167-171). 
As to claim 9 Ho teaches a method in which the degradation in performance comprises degradation in performance of a sensor or a component of the vehicle (Paragraph 167-171). 
As to claim 10 Nemec discloses a method in which the input signal is initiated from detection of an event on the road network (Paragraph 39).
 (Paragraph 23). 
As to claim 12 Nemec discloses a method in which the degree of urgency has been indicated by an initiator of the input signal (Paragraph 23). 
As to claim 13 Nemec discloses a method comprising inferring the degree of urgency by an algorithmic analysis on the input signal (Paragraph 28-32). 
As to claim 14 Nemec  discloses a method in which the algorithmic analysis comprises analysis of a frequency, a volume, a sound, a voice, or a type, or two or more of them, of an oral request(Paragraph 45). 
As to claim 15 Nemec discloses a method in which the data comprises an expected stopping time interval (Paragraph 22). 
As to claim 16 Nemec discloses a method in which the expected stopping time interval has been indicated by an initiator of the input signal (Paragraph 22). 
As to claim 17 Nemec discloses a method in which the expected stopping time interval is inferred by an algorithmic analysis of the input signal (Paragraph 28-32). 
As to claim 18 Nemec discloses a method in which the algorithmic analysis comprises an analysis of data associated with the input signal (Paragraph 28-32). 
As to claim 19 Nemec discloses a method in which the data comprises traffic data, sensor data, or map data, or two or more of them (Paragraph 35). 
As to claim 32 Nemec discloses a method in which the analyzing of the data comprises identifying a region for choosing a target location (Paragraph 82). 
As to claim 33 Nemec discloses a method in which the region comprises a drivable area or a non-drivable area or both (Paragraph 21, 82)
 (Paragraph 22, 82). 
As to claim 35 Nemec discloses a method in which the region comprises a shape or a size or both (Paragraph 35). 
As to claim 36 Nemec discloses a method comprising determining the shape or the size based on a traffic condition or on a degree of urgency or on both (Paragraph 35). 
As to claim 37 Nemec discloses a method comprising determining the region based on qualities of one or more target locations (Paragraph 21). 
As to claim 38 Ho teaches a method comprising expanding the region when no target location is identified (Paragraph 106). 
As to claim 39 Ho teaches a method comprising updating the region based on a new location of the vehicle (Paragraph 64). 
As to claim 40 Ho teaches a method in which choosing a target location comprises discretizing the region into potential target places (Paragraph 54). 
As to claim 41 Nemec discloses a method in which choosing a target location comprises using availability data (Paragraph 35). 
As to claim 42 Nemec discloses a method comprising acquiring the availability data from one or more of the following: a crowd-sourced database, a sensor, a perception process, a historical database, a parking lot database, a parking space database, the vehicle, and another vehicle (Paragraph 73).


(Paragraph 17 “The autonomous vehicle, or a computing device associated with the autonomous vehicle, may monitor a road ahead in order to identify a region for pulling over the autonomous vehicle. For example, at a given moment, the autonomous vehicle may monitor a section of the road that it will be driving through over the next ten seconds or other period of time following the given moment. The autonomous vehicle may use a variety of methods to determine whether the section of the road (e.g., the identified region) is safe or otherwise suitable for pulling over the autonomous vehicle.”).
As to claim 46 Herbach teaches a method further comprising adjusting the minimum quality threshold when no target location is selected (Paragraph 81 “Alternatively, the computing device may pull over the autonomous vehicle in the suitable closer region with the lower quality score and/or priority if an emergency scenario is detected. Other examples are also possible.”).

Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Nemec(US 2015/0338849) in view of Ho (US 2017/0090480), Viehmann (2017/0144658), and Herbach (US 2017/0057510) as applied to claim 1 above, and in further view of Meuleau (US 2015/0345959)
As to claim 43 Nemec does not explicitly disclose a method wherein computationally analyzing data to update target location and the trajectory to the target 
Veihmann teaches of determining a target location which is location in which to stop the vehicle by looking for a target location which is safe to stop the vehicle.  
Meuleau teaches of evaluating the plurality of target locations and evaluating a cost associated with traversing the different layers(Abstract “Determining the first trajectory includes, for each layer, determining layer-specific weighting factors for each of a plurality of cost components, based on information associated with the respective layer, and determining, for each node of the respective layer, a cost for travelling to one or more of the nodes in a subsequent layer based on the plurality of cost components and the layer-specific weighting factors”)
It would have been obvious to one of ordinary skill to modify Nemec to include the teachings of assigning cost factors and weights to a plurality of target locations in order to find the optimal trajectory to traverse the route.
As to claim 44 Nemec does not explicitly disclose a method wherein Converting metrics of criteria for evaluating the target locations to numbers; Normalizing the numbers to lie within pre-defined ranges; and Using pre-defined weights to account for differences in importance of different criteria.
Veihmann teaches of determining a target location which is location in which to stop the vehicle by looking for a target location which is safe to stop the vehicle.  
Meuleau teaches of evaluating numerical quality values of a plurality of target locations and evaluating a cost associated with traversing the different layers(Abstract “Determining the first trajectory includes, for each layer, determining layer-specific weighting factors for each of a plurality of cost components, based on information associated with the respective layer, and determining, for each node of the respective layer, a cost for travelling to one or more of the nodes in a subsequent layer based on the plurality of cost components and the layer-specific weighting factors”)
It would have been obvious to one of ordinary skill to modify Nemec to include the teachings of assigning cost factors and weights to a plurality of target locations in order to find the optimal trajectory to traverse the route.

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. 
On page 9 of the applicants arguments applicants argue that Herbach does not disclose “the target location is selected from a plurality of target locations by evaluating whether a quality value of the target location satisfies a minimum quality threshold”
The examiner respectfully disagrees with the applicants arguments.  The applicant is reminded that the examiner interprets the claim with the broadest reasonable interpretation.  Herbach teaches target location is selected from a target locations by evaluating whether a quality value of the target location satisfies a minimum quality threshold, the minimum quality threshold determined based at least in part on one or more features of the request for the vehicle to engage in the speed-reducing safety maneuver(Paragraph 78 “In some embodiments, the computing device may gather a list of regions and then analyze the regions to determine a region that is most safe or otherwise preferable for pulling over the autonomous vehicle. For example, the computing device may pull over the autonomous vehicle in the closest safe region rather than a farther region, depending on the urgency of the pullover. Other examples are also possible, and a variety of factors may determine which region out of multiple safe regions to pull over in, aside from the urgency of the pullover.”).  The system of Herbach gathers a list of regions ahead of the vehicle and analyzes these regions in order to choose a region that is most safe and preferable ot pull over.  The autonomous vehicle may pull over based on the degree of urgency, i.e. if the degree of urgency is high the system will pull over to the closest safe region rather than a far region.  As described in Herbach the safe region is a region which is a safe space on or alongside the road to pull the vehicle over.  Herbach teaches that the safe region is not areas such as on bridges or with obstructions along the shoulder (Paragraph 16).  The examiner interprets the minimum quality threshold as these safe zones that are suitable for pulling the vehicle over and the minimum quality threshold is met when the safe zone is determined and hazard regions which are not safe to pull over are avoided.  
With regard to applicants arguments of new claims 45 and 46 see office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
1/14/2021